Citation Nr: 1124921	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to special monthly pension benefits based on the need for aid and attendance and/or housebound status.



REPRESENTATION

Appellant represented by:	Robert C. Kielian, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION


The Veteran served on active duty from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO). 

In October 2009, the Board issued a decision denying the Veteran's claim to special monthly pension benefits based on the need for aid and attendance and/or housebound status.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued an Order granting a Joint Motion for Remand (Joint Motion), remanding the issue to the Board for additional development and consideration in compliance with the Joint Motion.  

The issue of entitlement special monthly pension benefits based on the need for aid and attendance and/or housebound status is remanded to the RO.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


ORDER TO VACATE

The Board denied the Veteran's claim of entitlement to special monthly pension benefits based on the need for aid and attendance and/or housebound status by an October 29, 2009 decision.  The Veteran appealed the denial of that issue to the Court.  Based on an August 2010 Joint Motion, the Court remanded the claim to the Board for additional consideration and development in compliance with the Joint Motion. 

In February 2011, a letter was sent to the Veteran and his representative in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In May 2011, the Veteran's representative submitted additional evidence and argument. 

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative or on the Board's own motion when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's October 2009 decision for further consideration and development in compliance with the Joint Motion. 

Accordingly, in order to prevent prejudice to the Veteran, the October 29, 2009 Board decision which denied entitlement to special monthly pension benefits based on the need for aid and attendance and/or housebound status must be vacated, and a new decision regarding that issue will be entered as if the October 2009 Board decision addressing that issue had never been issued.


REMAND

As noted above, the Court's August 2010 Order remanded the Veteran's claim for entitlement to special monthly pension benefits based on the need for aid and attendance and/or housebound status to the Board for compliance with the August 2010 Joint Motion.  Specifically, the Joint Motion directed the Board to consider additional VA treatment records which predated the Board's October 2009 decision, but were not in the Veteran's claims file at the time of the October 2009 decision.  In that regard, and to avoid a similar problem in a future decision, the RO should obtain all of the Veteran's VA treatment records since December 2006 which have not yet been associated with the Veteran's claims file.  After obtaining all relevant VA treatment records, the Veteran should be provided with a new VA examination to determine whether the Veteran is housebound or requires the need of regular aid and attendance of another person.
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and his representative to provide the Veteran an opportunity to identify all VA and non-VA medical providers who have treated him for the disorders which he believes make him housebound or in need of aid and attendance since 2006.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims file.  Whether or not the Veteran responds, the RO must obtain copies of all of the Veteran's VA treatment records since December 2006 and associate them with the Veteran's claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the VA treatment records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If, after all procedurally appropriate actions to locate and secure the VA treatment records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the VA treatment records would be futile, or that reasonable efforts to obtain any identified private medical treatment records have been conducted, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the RO must schedule the Veteran for a VA examination to determine whether he is housebound or in need of regular aid and attendance of another person.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the entire claims file, to include all medical evidence in the claims file and the Veteran's contentions, the examiner must provide an opinion as to whether the Veteran is housebound or in need of regular aid and attendance of another person.  The RO must ask the examiner to discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person: (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; or (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

3.  The RO must notify the Veteran and the Veteran's representative that it is the Veteran's responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran at his last known address, and also that it was sent to the Veteran's representative.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 78 YEARS OF AGE.  This appeal has been advanced on the Board's docket.  38 C.F.R. § R. § 20.900(c) (2010).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


